Citation Nr: 0532761	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to an effective date prior to August 17, 
2001, for the grant of service connection for atherosclerotic 
heart disease.

2.  Entitlement to an effective date prior to August 17, 
2001, for the grant of individual unemployability.



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1, 1942, to 
January 30, 1942; February 4, 1942, to July 24, 1942; and 
from July 30, 1945, to February 7, 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and November 2002 
rating decisions of  the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
atherosclerotic heart disease was received at the RO in 
October 1999.

2.  A September 2000 rating decision denied service 
connection for ischemic heart disease.

3.  Under the requirements of VCAA, a November 2002 rating 
decision held that service connection for atherosclerotic 
heart disease was warranted, effective April 30, 2002.  It 
was assigned a 60 percent disability rating.

4.  In June 2004, the RO held that service connection for 
atherosclerotic heart disease was warranted, effective August 
17, 2001.

5.  The first evidence of atherosclerotic heart disease was 
in August 17, 2001.

6.  The veteran's claim for individual unemployability was 
received at the RO on May 17, 2002.

7.  A November 2002 rating decision held that individual 
unemployability was warranted, effective April 30, 2002.  

8.  In June 2004, the RO held that service connection for 
atherosclerotic heart disease as well as individual 
unemployability was warranted, effective August 17, 2001.

9.  It is first factually ascertainable that individual 
unemployability was warranted as of August 17, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 17, 
2001, for the award of a service connection for 
atherosclerotic heart disease have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2005).

2. The criteria for an effective date prior to August 17, 
2001, for the award of individual unemployability have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are June 2001 and February 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letter 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in June 1999.   Thereafter, the RO provided 
notice in June 2001 and February 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining available service medical records; 
private treatment records from Teresa Pagala-Macabunga, M.D., 
Norato M. Sisen, M.D., Leberato A. Casison, M.D, Medico- 
Dental Diagnostic and Surgical Clinic, and Air Force General 
Hospital; and VA examination reports dated in May 2000, July 
2002, and April 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I. Factual Background

In May 2000, the veteran reported for a VA examination.  The 
veteran's echocardiograph was essentially normal; moreover, 
the prisoner of war protocol examination was negative for 
heart disease.  A September 2000 rating decision denied 
service connection for ischemic heart disease because there 
was no evidence of such a disorder.

An October 2000 echocardiogram from Medico-Dental Diagnostic 
and Surgical Clinic revealed a regular rhythm with no 
specific findings.  

Treatment records from Talon General Hospital revealed that a 
November 2001 chest x-ray documented heart size and 
configuration within normal limits; there was calcification 
in the aortic knob. 

A May 9, 2000, echocardiogram from Santo Thomas Hospital 
revealed a thickened and calcified non-coronary cusp and left 
coronary cusp with no restriction of motion.  There was also 
a thickened and calcified aortic valve annulus and aortic 
root.  

An August 17, 2001, echocardiogram revealed that the left 
ventricle appeared concentrically hypertrophied with good 
wall motion and contractility.  The right ventricle, left and 
right atriums, anterior and posterior mitral valve leaflets, 
anterior and septal tricuspid valve leaflets, and pericardium 
appeared normal.  There was a thickened and calcified non-
coronary cusp and right coronary cusp with no restriction of 
motion.  The left coronary cusp appeared normal.    The 
annulus appeared thickened and calcified.  Upon Doppler 
examination, there was moderate tricuspid regurgitation and 
documented an estimated systolic pulmonary artery pressure by 
tricuspid regurgitation jet of at least 18mmHg.

In April 2002, Dr. Lison certified that the veteran had been 
diagnosed as having hypertensive arteriosclerotic heart 
disease and chronic lung disease, emphysema.  In July 2002, 
the veteran submitted to a VA examination which confirmed the 
diagnosis of arteriosclerotic heart disease.  

In April 2004,  the claims folder was submitted for a medical 
opinion.  The examiner opined based on the August 17, 2001, 
second echocardiogram findings was when a diagnosis of 
atherosclerotic heart disease could have been given.  

II. Laws and Regulations

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

Under 38 U.S.C.A.. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also  38 
C.F.R. § 3.151(a) (2004).  A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2005).

Under 38 C.F.R. § 3.157 (2003), once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
With respect to evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted as the 
date of an informal claim when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  See also Hazen v. Gober, 10 Vet. 
App. 511, 520 (1997).



III. Analysis

Atherosclerotic Heart Disease

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

At issue in the veteran's case is when entitlement arose to 
service connection atherosclerotic heart disease.  At the 
outset of this discussion, the Board notes that the evidence 
does not show, that his entitlement to service connection for 
atherosclerotic heart disease arose during the May 2000 VA 
examination, which revealed no objective evidence of ischemic 
heart disease.

In a supplemental statement of the case of June 2004, the RO 
held that service connection for arteriosclerotic heart 
disease is effective from August 17, 2001, the date of the 
echocardiogram which first supported a diagnosis of the 
condition.  The veteran contends that his effective date 
should be from the date he submitted his claim.

Upon a review of the evidence of record, the Board concludes 
that August 17, 2001,  is the date of which the first medical 
evidence supported a diagnosis of atherosclerotic heart 
disease.  Prior to that August 17, 2001, echocardiogram, 
there was no medical evidence of record of a diagnosis or 
treatment for atherosclerotic heart disease.  Indeed, the May 
2000 VA examination and an October 2000 echocardiogram were 
unable to document any findings of heart disease.  It was not 
until Dr. Lison's certification in April 2002 that a specific 
diagnosis of atherosclerotic heart disease was of record.  

In April 2004, the claims folder was reviewed and a medical 
examiner opined that the August 17, 2001, echocardiogram 
findings were the first indications of a diagnosis of 
atherosclerotic heart disease.  The examiner did not mention 
any prior medical evidence that would support a diagnosis of 
atherosclerotic heart disease.

The Board acknowledges that a November 2001 chest x-ray 
revealed a calcification in the aortic knob.  Additionally, 
the May 9, 2000, echocardiogram revealed a thickened and 
calcified non-coronary cusp, left coronary cusp, aortic valve 
annulus, and aortic root.  As noted above, it was not until 
the August 17, 2001, echocardiogram that a diagnosis of 
atherosclerotic heart disease was made.

In view of the foregoing, the Board finds that August 17, 
2001, was the date on which the veteran's entitlement to 
service connection for arteriosclerotic heart disease arose.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Individual Unemployability

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Board notes that prior to the grant of service connection 
for atherosclerotic heart disease, service connection was in 
effect for duodenal ulcer with a 10 percent disability 
evaluation.  Thus, a total rating for compensation based upon 
individual unemployability was neither warranted or even 
available to the veteran.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In November 2002, the RO held that service connection was 
warranted for atherosclerotic heart disease, peripheral 
neuropathy, right upper extremity; peripheral neuropathy, 
left upper extremity; peripheral neuropathy, left lower 
extremity; and peripheral neuropathy, right lower extremity.  
Each of the veteran's service-connected peripheral neuropathy 
disabilities were assigned 10 percent disability evaluations.  
The veteran service-connected atherosclerotic heart disease 
was assigned a 60 percent disability evaluation, effective 
April 30, 2002.  Based upon the 60 percent disability 
evaluation assigned to veteran's service-connected 
atherosclerotic heart disease, the RO also granted 
entitlement to individual unemployability, effective April 
30, 2002.  The veteran duly appealed the effective dates of 
both the grant of service connection for atherosclerotic 
heart disease and the entitlement to individual 
unemployability.  In June 2004, the RO revisited the matter 
and held that an effective date of August 17, 2001, was 
warranted for the grant of service connection for 
atherosclerotic heart disease.  Accordingly, entitlement to 
individual unemployability was warranted effective August 17, 
2001.  

The RO's grant of individual unemployability was predicated 
solely on the grant of service connection for atherosclerotic 
heart disease, which had been assigned an evaluation of 60 
percent, effective August 17, 2001.  The Board has not held 
that an earlier effective date is warranted for the grant of 
service connection for atherosclerotic heart disease.  Thus, 
as of August 17, 2001, the veteran met the requirements for 
consideration of a total rating for compensation based upon 
individual unemployability.  Therefore, the RO's grant of an 
effective date of August 17, 2001, for the award of a total 
rating for compensation based upon individual 
unemployability, is consistent with both the facts and the 
governing legal authority.  An effective date earlier than 
August 17, 2001, for the award of a total rating for 
compensation based upon individual unemployability is legally 
precluded, as the veteran did not have at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent, prior to that date.

Prior to August 17, 2001, the veteran did not meet the 
schedular criteria for a total rating for compensation based 
upon individual unemployability.  Thus, as stated above, a 
total rating for compensation based upon individual 
unemployability was not available to the veteran prior to 
that date.  An effective date earlier than August 17, 2001, 
for a total rating for compensation based upon individual 
unemployability is legally precluded.  There is no statute or 
regulation that would allow an earlier effective date.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to August 17, 2001, for the grant of 
service connection for atherosclerotic heart disease is 
denied.

An effective date prior to August 17, 2001, for the grant of 
individual unemployability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


